Citation Nr: 1222348	
Decision Date: 06/27/12    Archive Date: 07/10/12

DOCKET NO.  08-21 525	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for a bilateral knee disorder, to include arthritis or gout.

2.  Entitlement to service connection for diabetes mellitus, to include as due to herbicide (Agent Orange) exposure. 

3.  Entitlement to an initial rating in excess of 20 percent for gout, right great toe. 

4.  Entitlement to a total disability rating on the basis of individual unemployability due to service-connected disabilities (TDIU). 


REPRESENTATION

Veteran represented by:	The American Legion




ATTORNEY FOR THE BOARD

C. Fields, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1969 to February 1992.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  No hearing was requested.

The Veteran filed a claim for service connection for several conditions in October 2005.  In a June 2006 rating decision, as pertinent to this appeal, the RO denied service connection for arthritis of the knees and diabetes mellitus, and granted service connection for gout of the right great toe with an initial noncompensable rating.  In two November 2006 statements, the Veteran disputed the denial of these two service connection claims, as well as the initial rating assigned for gout.  A Statement of the Case (SOC) was provided as to the initial rating for gout and service connection for the knees in July 2008, and the Veteran submitted a timely substantive appeal (VA Form 9) that same month.  He did not request a hearing.

In a January 2010 letter, the Veteran stated that he would be happy with a 20 percent rating for gout with back pay from 2005.  In an April 12, 2010 rating decision, which was mailed to the Veteran on April 22, 2010, the RO granted a 20 percent rating for gout of the right great toe effective as of October 24, 2005, or the date of his claim.  The RO stated that this was considered a full grant of this benefit, based on the January 2010 letter.  However, in an April 19, 2010 form and letter, the Veteran stated that he was not satisfied with the decision and that he would like a 20 to 30 percent rating for gout.  He also submitted medical records concerning gout at that time, which are duplicative of the evidence that was previously considered by the agency of original jurisdiction (AOJ).  See 38 C.F.R. §§ 20.800, 20.1304(c) (2011).  The Board notes that these submissions was dated after the rating decision granting a 20 percent rating was issued, but before the rating decision was mailed to the Veteran.  In an April 26, 2010 statement, the Veteran "thank[ed]" the RO for granting a 20 percent rating for gout.

The Veteran was notified in July 2008 that his claim for diabetes mellitus was stayed due to pending litigation in Haas v. Nicholson.  He continued to dispute the denial of such claim and, in April 2009, he was notified that the stay was lifted.  In an April 26, 2010 statement, the Veteran again stated that he disagrees with the prior denial of his claim for diabetes mellitus.  A SOC was then provided as to this issue in July 2010.  Less than a week later, also in July 2010, the Veteran submitted a VA Form 9 with a note of "no more appeals" in the section for why the case was decided incorrectly.  In an attached letter, he stated that he had asked his appointed representative about the 20 percent rating for gout, and the representative filed a disagreement with diabetes mellitus determination.  The Veteran stated that he "did not ask for it" and was "very happy" with the 20 percent rating after waiting for several years.  He also stated "I do not wish to appeal."  Nevertheless, the Veteran then asked for a 30 percent rating if possible, referring to his gout symptoms and the need for additional financial assistance.  The Veteran's representative included the issue of a higher initial rating for gout in the April 2012 appellate brief.

Concerning both gout and diabetes mellitus, it is clear from the Veteran's correspondence throughout the appeal that he is frustrated with the handling of his case by the RO, as the agency of original jurisdiction (AOJ).  He has submitted numerous letters concerning the delay in processing his case, confusion concerning his dates of service, and his wish not to interact with the RO any more.  As no brief had been submitted concerning diabetes mellitus, the Board sought clarification from the Veteran's representative as to whether he had withdrawn the appeal as to that issue.  In May 2012, the representative responded that the Veteran does not want to withdraw the appeal, and an appellate brief was provided as to that issue.  The representative also submitted a waiver of review of any additional evidence by the AOJ at that time.  See 38 C.F.R. §§ 20.800, 20.1304(c).

Under the circumstances of this case, the Board construes the above statements liberally and in the Veteran's favor, and finds that the issues of a higher rating for gout, right great toe, and service connection for diabetes mellitus remain on appeal.  

Additionally, the issue of entitlement to a TDIU has been raised by the record.  When evidence of unemployability is submitted during the course of an appeal from an assigned disability rating, a claim for entitlement to a TDIU will be considered "part and parcel" of the claim for benefits for the underlying disability.  See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  Here, the Veteran reported during the November 2009 VA examination that he retired from work as a correctional officer one and half years earlier because it was becoming too difficult for him to stand on his feet for long hours and walk at work.  As such, the issue of a TDIU is raised, and it falls under the Board's jurisdiction because it is based, at least in part, on the gout, right great toe, for which the disability rating is currently on appeal.  

The Veteran also has a Virtual VA paperless claims file, which is a highly secured electronic repository that is used to store and review documents involved in the claims process.  There are currently no pertinent records in the paperless file that are not also in the paper claims file.  However, any further development or adjudication of this matter should take into account this paperless claims file.

The issues of service connection for a bilateral knee disorder, and a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The weight of the evidence is against a finding of in-country service in Vietnam, or any other exposure to herbicides during service, and there is no competent evidence otherwise linking the Veteran's current diabetes mellitus to service.

2.  At all periods during the course of the appeal, the Veteran's gout, right great toe, has manifested by recurring flare-ups or exacerbations several times per year, with associated difficulty walking; but with no evidence of resulting definite health impairment, weight loss or anemia, or other constitutional manifestations, and no incapacitating exacerbations; and no chronic residuals of ankylosis or compensable limitation of motion; most nearly approximating a 20 percent rating.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for diabetes mellitus have not been met, to include as due to herbicide exposure.  38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2011).

2.  The criteria for an initial rating in excess of 20 percent for gout, right great toe, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.321(b)(1), 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5002, 5017 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations require VA to provide claimants with notice and assistance in substantiating a claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Proper VCAA notice must inform the claimant of any information and evidence not in the record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186 (2002).  

These notice requirements apply to all five elements of a service connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Proper VCAA notice must be provided to a claimant prior to the initial unfavorable decision on the claim.  Pelegrini v. Principi, 18 Vet. App. 112, 119-20 (2004).  

Where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven.  In such cases, the intended purpose of the VCAA notice has been fulfilled and no additional notice is required as to downstream issues, including the disability evaluation.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

In this case, the Veteran's claim for a higher rating for gout, right great toe, arises from his disagreement with the initial evaluation assigned following the grant of service connection.  Although he was later granted a higher rating of 20 percent for the entire period on appeal, the appeal proceeds from the initial unfavorable rating decision.  See AB v. Brown, 6 Vet. App. 35, 39 (1993) (stating that even if a rating is increased during the pendency of an appeal, a veteran is presumed to be seeking the highest possible rating, unless he expressly indicates otherwise).  

The Veteran was notified in November 2005 of the evidence and information necessary to establish service connection on a direct basis and on a presumptive basis as due to exposure to herbicides (Agent Orange), as well as the responsibilities of the Veteran and VA in obtaining such evidence.  This was prior to the June 2006 rating decision, or the initial unfavorable determination.  Thereafter, in April 2009, the Veteran was also advised of the evidence and information necessary to establish a disability rating and an effective date, in accordance with Dingess/Hartman.  This timing defect was cured by the subsequent readjudication of the Veteran's claims, to include in an April 2010 rating decision as to the initial rating for gout and a July 2010 statement of the case concerning diabetes mellitus.  See Prickett v. Nicholson, 20 Vet. App. 370, 376-77 (2006); Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).  Further, there has been no allegation or indication of any prejudice to the Veteran as a result of any notice defect in this case.

Concerning the duty to assist, service treatment records spanning the Veteran's full 22 years of active duty service have been obtained and considered.  All identified, pertinent VA and private records have also been obtained.  There is no indication of any disability benefits from the Social Security Administration, or that any pertinent records are outstanding from that agency.  In an attempt to substantiate the claim for diabetes mellitus, to include as based on herbicide exposure, the Veteran's complete service personnel records have also been obtained and considered.  Information concerning any service "in country" in the Republic of Vietnam was also requested from the National Personnel Records Center (NPRC) for that purpose.

Additionally, the Veteran was afforded VA examinations concerning the severity of his gout, right great toe, in May 2006 and November 2009.  There is no allegation or indication that such examinations are inadequate for rating purposes.  Further, the examination reports reveal no insufficiencies, and they include subjective and objective symptomatology and the results of appropriate testing.  Although the Veteran denied having an acute gouty attack at the time of the most recent examination, he has consistently described his symptoms and treatment in the right great toe throughout the appeal, and he has denied seeking treatment during most flare-ups.  The subjective assertions are generally consistent with the treatment records and examinations concerning the right great toe.  In addition, subsequent treatment records have been obtained, and there is no assertion that this condition has increased in severity since the last medical evidence of record.  Accordingly, the evidence of record is sufficient for a fair adjudication of gout, right great toe.

The Veteran has not been afforded a VA examination concerning the nature and etiology of his diabetes mellitus.  However, such an examination is not necessary under the circumstances of this case.  Specifically, as discussed below, the condition was diagnosed after service, and the evidence does not establish exposure to herbicides during service.  There is no indication that the condition may be related to any incident, injury, or disease during service, or to another service-connected disability.  See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  

In the circumstances of this case, a remand would serve no useful purpose as to the issues of a higher rating for gout, right great toe, and service connection for diabetes mellitus.  Rather, a remand would unnecessarily impose additional burdens on VA with no benefit to the Veteran.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  VA has satisfied its duties to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceedings.  As such, the Veteran will not be prejudiced by a decision on the merits of his claims.

II. Analysis

Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Where a disease is diagnosed after discharge, service connection may be granted when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).  

Generally, to establish direct service connection, there must be medical evidence of a current disability; medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  38 C.F.R. § 3.304; see also Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); Hickson v. West, 12 Vet. App. 247, 253 (1999).  However, under C.F.R. § 3.303(b), the nexus element may be established based on medical or lay evidence where there is competent and credible evidence of continuity of symptomatology.  Barr, 21 Vet. App. at 307.

If a veteran served in the Republic of Vietnam during the period from January 9, 1962, to May 7, 1975, he or she will be presumed to have been exposed to herbicides during such service.  Further, certain diseases (including diabetes mellitus) will be presumed service-connected due to such exposure, even if there is no record of the disease during service.  38 C.F.R. §§ 3.307(a)(6), 3.309(e).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, all reasonable doubt shall be resolved in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  

In this case, there has been some confusion previously as to the Veteran's service dates.  However, his service personnel records confirm continuous active duty in the U.S. Navy from November 1969 to February 1992.  See, e.g., DD Form 214 for each period of service (with a total of 22 years active duty).  

The Veteran filed a claim for service connection for diabetes mellitus in October 2005.  In November 2005, he reported serving three tours in Vietnam waters as a topside sailor (BM), asserting that he was exposed to airborne herbicides.  He stated that he was not sure if his current problems are due to Agent Orange, and that he was told that his "sugar was high" while on active duty.

In November 2006, the Veteran again reported serving three tours in Vietnam, stating that he was "only 2-3 miles off shore" when Agent Orange was sprayed, and that it was in the air he was breathing.  Similarly, in July 2008, the Veteran stated that he was "not in country" but that he was "close enough to spit on them" at times.  He again asserted that he was exposed to Agent Orange through the air.

In a second statement dated in July 2008, the Veteran reported that he was "in country" in because he spent 48 hours in DaNang.  He stated that he landed in DaNang in February 1970, spent two days waiting for a flight out to the U.S.S. Coral Sea because the ship was already in the Gulf of Tonkin when he was assigned there, and flew out to the ship in a C-2 Cod.  Similarly, the Veteran asserted in April 2010 that he was in DaNang for three days while awaiting transportation to the U.S.S. Coral Sea, and that he flew to the ship on a C-2 Cod (or a mail plane).  

A review of the Veteran's service treatment records shows no complaints or diagnosis of diabetes mellitus, and testing for sugar was negative during numerous periodic examinations and the January 1992 retirement examination.  

Post-service treatment records dated from August 2000 forward indicate that the Veteran was diagnosed with diabetes mellitus in 2005.  He reported a family history of diabetes mellitus, as well as a smoking history of one pack per day for many years and other medical conditions.  See, e.g., September 2005 VA treatment record; October 2005 VA Agent Orange protocol examination.

With regard to symptoms or diagnosis during service, the Veteran is competent to report that he was told by providers that his sugar was high during service.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  However, the Board finds this statement to be not credible, as it is inconsistent with the contemporaneous treatment records, which were repeatedly negative for sugar testing.  Further, the Veteran's subjective report is outweighed by the objective testing and medical records during service.  Such records are more probative because they are closer in time to the claimed condition and were not made for the purposes of obtaining VA monetary benefits, or under circumstances of interest or bias.  See Caluza v. Brown, 7 Vet. App. 498, 511 (1995).

In order for the presumption of herbicide exposure to apply, qualifying service in the Republic of Vietnam includes service on the inland waterways, but it does not include mere service on a deep-water naval vessel in the waters offshore under 38 C.F.R. § 3.307(a)(6)(iii).  See Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008); 66 Fed. Reg. 23,166 (May 8, 2001); VAOPGCPREC 27-97.  Although what constitutes "inland waterways" is not defined in VA regulations, the Board may refer to the VA Adjudication Procedure Manual for interpretive guidance.  This Manual states that inland waterways include rivers, canals, estuaries, and delta areas, such as those on which the Vietnam "brown water" Navy operated.  VA Adjudication Procedure Manual M21-1MR (Manual), pt. IV, subpt. ii, ch. 2, § C.10.k.  However, the Manual clearly states that service aboard a ship that merely anchored in an open deep-water harbor, such as DaNang, along the Vietnam coast, does not constitute inland waterway service or qualify as docking to the shore to establish presumptive exposure to herbicides.  There is an exception where a veteran served as a coxswain and reports going ashore during anchorage.  Id.  

In this regard, the Veteran's complete service personnel records have been reviewed.  Such records confirm that he served as a boatswain's mate (BM) throughout service.  Further, a Certificate of Release or Discharge from Active Duty (DD Form 214) for the period from November 1968 through July 1973 indicates that he "served in Vietnam waters" during that period.  The Veteran's abstract of service confirms that he was assigned to the U.S.S. Coral Sea from March 1, 1970, to August 8, 1973.  Further, a record of transfers and receipts indicates that he reported to the U.S.S. Coral Sea on March 1, 1970.  There is no indication of any delay in transfer to the ship, to include any time spent in DaNang.

Additionally, the NPRC indicated in November 2005 that it was unable to determine if the Veteran had "in country" service in the Republic of Vietnam, but that he served on the U.S.S. Coral Sea.  The NPRC further stated that the U.S.S. Coral Sea was in the official waters of Vietnam from March 1, 1970, to March 9, 1970, and for several subsequent periods through July 1972.  

The Board notes that "official waters" of Vietnam is not synonymous with inland waterways or "brown water" but, rather, also includes offshore official waters or "blue water."  Additionally, VA has created a directory of ships that are known to be associated with service in Vietnam and exposure to herbicides.  These are ships that operated primarily or exclusively on Vietnam's inland waterways, that operated temporarily on Vietnam's inland waterways or docked to the shore, and that operated on Vietnam's close coastal waters for extended periods with evidence that crew members went ashore or that smaller vessels from the ship went ashore regularly with supplies or personnel.  The U.S.S. Coral Sea is not on this list.

The Veteran is competent to report that he was in country in DaNang during service, as this is factual in nature.  See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  However, the Board finds these statements to be not credible, as they are inconsistent with the other evidence of record and were made under circumstances indicating bias or interest.  See Caluza, 7 Vet. App. at 511.  

Specifically, when taken together, the service personnel records and the information from the NPRC are inconsistent with the Veteran's report that he had to stay in DaNang for 2-3 days before being flown out to the U.S.S. Coral Sea because the ship was already in the Gulf of Tonkin when he was first assigned.  Rather, as noted above, he reported to the U.S.S. Coral Sea on March 1, 1970, and that is the first date the ship was in the official waters of Vietnam.  There is also no notation of any stay in DaNang in February 1970 or any delay in his transfer to the ship.

Moreover, for the purposes of his claim for VA benefits, the Veteran initially reported that he was never in country in Vietnam but, instead, asserted that the ship was close to the shore and that he was exposed to Agent Orange for that reason.  He only reported that he was in DaNang for 2-3 days after his claim was initially denied by the AOJ.  This goes against the credibility of the Veteran's statements, as it is internally inconsistent and the timing indicates a degree of bias or interest.  

In summary, the Veteran is not credible as to having service in country in Vietnam, and the objective evidence from his service personnel record and the NPRC outweigh his statements in this regard.  Additionally, VA has not established presumptive service connection based on any possible exposure to herbicides while on offshore vessels.  There is also no evidence to corroborate the Veteran's claim of herbicide exposure on that basis.  Therefore, service connection is not warranted for diabetes mellitus on a presumptive basis.  38 C.F.R. §§ 3.307, 3.309.

As discussed above, the weight of the evidence is against any symptoms or diagnosis of diabetes mellitus during service, to include any finding of high sugar in the blood.  Rather, the Veteran was diagnosed with diabetes mellitus in 2005, more than 10 years after he retired from the military in 1992.  He is not competent to testify as to the cause or etiology of such condition, as this question requires specialized knowledge, training, or experience, due to the complex nature of the involved bodily system.  See Barr, 21 Vet. App. at 308.  Further, there is no medical evidence to suggest that the Veteran's current diabetes is related to service.  As such, service connection is not warranted on a direct basis.  38 C.F.R. § 3.303.

In summary, the preponderance of the evidence is against service connection for diabetes mellitus, to include as due to herbicide exposure.  As such, the benefit of the doubt doctrine does not apply and the claim must be denied.  38 C.F.R. § 3.102.



Initial rating

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The percentage ratings are based on the average impairment of earning capacity as a result of a service-connected disability, and separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  All reasonable doubt as to the degree of disability will be resolved in favor of the claimant.  38 C.F.R. § 4.3.

The evaluation of the same disability under several diagnostic codes, known as pyramiding, must be avoided; however, separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of or overlapping with the symptomatology of the other condition.  38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  

In determining the propriety of the initial rating assigned after a grant of service connection, the evidence since the effective date of the grant of service connection must be evaluated and staged ratings must be considered.  Staged ratings are appropriate when the evidence establishes that the claimed disability manifested symptoms that would warrant different ratings for distinct time periods during the course of the appeal.  Fenderson v. Brown, 12 Vet. App. 119, 126-27 (1999).

When evaluating musculoskeletal disabilities based on limitation of motion, a higher rating must be considered where the evidence demonstrates additional functional loss due to pain, pursuant to 38 C.F.R. §§ 4.40 and 4.45.  The diagnostic codes pertaining to range of motion do not subsume sections 4.40 and 4.45, and the rule against pyramiding does not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including use during flare-ups.  DeLuca, 8 Vet. App. 202; see also Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  

In determining if a higher rating is warranted on this basis, pain itself does not constitute functional loss.  Similarly, painful motion alone does not constitute limited motion for the purposes of rating under diagnostic codes pertaining to limitation of motion.  However, pain may result in functional loss if it limits the ability to perform normal movements with normal excursion, strength, speed, coordination, or endurance, as provided in sections 4.40 and 4.45.  Functional loss due to pain is to be rated at the same level as functional loss caused by some other factor that actually limited motion.  Mitchell, 25 Vet. App. 32.  

In this case, the Veteran has been granted a 20 percent initial rating for the service-connected gout, right great toe, under 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5017.  A Note to this code provides that gout will be rated under 38 C.F.R. § 4.71a, DC 5002, which pertains to rheumatoid arthritis (atrophic).  Under DC 5002, rheumatoid arthritis (atrophic) may be rated either as an active process or based on chronic residuals.  A Note provides that the rating for active process will not be combined with the residual ratings; rather, the higher evaluation should be assigned.

As an active process, a 100 percent rating will be assigned where there are constitutional manifestations associated with active joint involvement, totally incapacitating.  A 60 percent rating will be assigned where there is less than the criteria for a 100 percent rating, but with weight loss and anemia productive of severe impairment of health or severely incapacitating exacerbations occurring 4 or more times per year or a lesser number over prolonged periods.  A 40 percent rating is warranted for symptom combinations productive of definite impairment of health objectively supported by examination findings or incapacitating exacerbations occurring 3 or more times per year.  A 20 percent rating will be assigned where there are one or two exacerbations per year in a well-established diagnosis.  

Alternatively, chronic residuals such as limitation of motion or ankylosis may be rated under the appropriate diagnostic code for the specific joint(s) involved.  However, where the limitation of motion of the specific joint(s) involved is noncompensable under the appropriate code(s), a rating of 10 percent may be applied for each major joint or group of minor joints affected by limitation of motion, to be combined, not added under DC 5002.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, DC 5002.

In this case, the Veteran reports taking medicine for his gout, and that it hurts all the time.  He states that he does not seek treatment every time there is a flare-up.  He believes that the gout in the right great toe has moved or progressed to the right knee.  In July 2010, he stated that he now has problems with gout every or week or so.  The Veteran has generally complained of both the right great toe and the right knee.  See, e.g., statements in January 2010, April 2010, July 2010.  

The Veteran is only currently service-connected for gout, right great toe, effective since October 24, 2005.  An October 2005 VA treatment record reflects gout affecting the right foot since 1974, with rare flare-ups.  VA and private records confirm continuous use of medication for gout throughout the appeal.  See, e.g., 2009 private records from Dr. L.

During a May 2006 VA examination, the Veteran reported right toe gout flare-ups every 2-3 months.  He denied any associated symptoms such as fever, weight loss, or malaise, but he reported being unable to walk during an acute gouty attack.  Upon physical examination, the Veteran had normal gait but problems walking on the toes, especially the right foot.  There were no vascular changes or skin changes due to gout.  The diagnosis was history of gouty arthropathy, right big toe.

At the November 2009 VA examination, the Veteran reported gout in the right knee and stated that the knee was bothering him more than anything.  He denied an acute gout attack at the time of the examination.  With regard to the right great toe, he reported acute attacks of gout every 6 weeks for 3-4 days, with pain and associated heat, redness, stiffness, swelling, and fatigability, but no weakness.  Treatment was with ibuprofen as needed and cholchicine at the first onset of an acute attack.  He denied the use of any assistive device.  The Veteran reported that he remains sedentary and cannot tolerate much of anything during an acute flare.  Physical examination showed him to be generally well-nourished and developed, with no constitutional signs of inflammatory arthritis.  X-rays showed moderately advanced degenerative osteoarthritic changes in the metatarsophalangeal joint.  

The lay and medical evidence are generally consistent with respect to the Veteran's symptoms of gout, right great toe.  The Veteran has indicated that his primarily problems are with the right knee, which is being remanded for further development.  

Considering all lay and medical evidence of record, the Board finds that the Veteran is not entitled to an initial rating in excess of 20 percent for gout, right great toe.  Specifically, the evidence reflects recurrent flare-ups or exacerbations that appear to have become more frequent throughout the appeal.  As noted above, he was noted to have flare-ups on rare occasions in 2005, every 2-3 months in 2006, and every 6 weeks in 2009.  However, there is no evidence of any definite health impairment, weight loss or anemia, or other constitutional manifestations as a result of the gout, right great toe.  Further, while the evidence generally indicates flare-ups in the right great toe more than 3 times per year that result in increased pain and difficulty walking, these do not rise to the level of incapacitating exacerbations.  Accordingly, the evidence does not more nearly approximate a higher rating for gout, right great toe, based on active process.  38 C.F.R. §§ 4.7, 4.71a, DCs 5002 & 5017.

With regard to chronic residuals, although there is x-ray evidence of osteoarthritis in the right great toe, there is no evidence of any ankylosis or limitation of motion of the right great toe to warrant a rating in excess of 20 percent on this basis.  In this regard, the Board has considered the various diagnostic codes pertaining to the foot, as set forth in 38 C.F.R. § 4.71a, DCs 5276 to 5284.  In particular, the Board finds that the Veteran's right great toe condition does not most nearly approximate a severe foot injury so as to warrant a higher rating of 30 percent under DC 5284.  

For the foregoing reasons, after consideration of all possibly applicable diagnostic codes, there is no basis to assign an evaluation in excess of the currently assigned rating for the Veteran's service-connected gout, right great toe.  See Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).  If the Veteran is found to have gout in the knees upon remand that is related to service, then such disability may be rated accordingly.  Further, staged ratings are not appropriate, as the manifestations of the service-connected gout, right great toe, have remained relatively stable.  Any increases in severity were not sufficient for a higher rating, for the reasons discussed above.  See Fenderson, 12 Vet. App. at 126-27; Mitchell, 25 Vet. App. 32.

The Board has considered whether this case should be referred for extra-schedular consideration pursuant to 38 C.F.R. § 3.321(b)(1).  An extra-schedular rating is warranted if a case presents such an exceptional or unusual disability picture, with such related factors as marked interference with employment or frequent periods of hospitalization, that it would be impracticable to apply the schedular standards.  Analysis under this provision involves a three-step inquiry, and extra-schedular referral is necessary only if analysis under the first two steps reveals that the rating schedule is inadequate to evaluate the claimant's disability picture and that such picture exhibits such related factors as marked interference with employment or frequent periods of hospitalization.  Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).

Here, the manifestations of the Veteran's gout, right great toe, as summarized above, are fully contemplated by the schedular criteria.  As such, the rating criteria reasonably describe the Veteran's disability level and symptomatology, and the rating schedule is adequate to evaluate his disability picture.  Therefore, it is unnecessary to discuss the second prong, i.e., whether there are related factors such as marked interference with employment or frequent periods of hospitalization.  See id.  However, there have been no hospitalizations for such disability during the appeal.  Further, the percentage ratings are adequate to compensate for considerable loss of working time from exacerbations proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1.  As such, referral for consideration of an extra-schedular rating is not necessary.  See Thun, 22 Vet. App. at 115-16.  

As noted above, a claim for a TDIU has been raised by the record, as the Veteran reported retiring due to problems walking and foot pain during the most recent VA examination.  See Rice, 22 Vet. App. at 453-54.  This issue is being remanded.

The preponderance of the evidence is against an initial rating in excess of 20 percent for gout, right great toe.  As such, the benefit of the doubt doctrine does not apply, and the Veteran's claim must be denied.  38 C.F.R. § 4.3.


ORDER

Service connection for diabetes mellitus is denied.

An initial rating in excess of 20 percent for gout, right great toe, is denied.


REMAND

Further development is necessary for a fair adjudication of the Veteran's service connection claim for a bilateral knee disorder, to include arthritis or gout, and the inferred claim for a TDIU.  Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record, so that his claims are afforded every possible consideration.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Veteran has asserted at various times during the appeal that he has arthritis and gout in the knees.  See, e.g., statement dated in November 2005 (stating that "arthritis" hurt in service and still gives him problems in the knee and foot, submitting service treatment records showing gout); see also statements dated in November 2006, July 2008, May 2009, and April 2010 brief.  In a November 2006 statement, the Veteran also asserted that his legs hurt as a result of many years of walking on steel decks.  As noted above, service personnel records confirm that he served in the U.S. Navy from November 1969 to February 1992.  In April 2010, the Veteran stated that he thinks he has gout in the right knee, not arthritis or tendonitis, and that he does not go to the doctor every time his gout flares up.

The Veteran's service treatment records show repeated treatment for gout in the right toe, but there are no complaints or treatment concerning either knee, to include in periodic examinations and his January 1992 service retirement examination.  

Post-service records concerning a workers' compensation claim, as well as various private treatment records, reflect that the Veteran was diagnosed with right knee strain after a motor vehicle accident in November 2001.  Further, in an October 2005 VA treatment record, the Veteran reported that he had been having problems with his knees for about four years (or since approximately 2001).  Private records from Dr. L indicate right knee pain with notations of a history of gout and degenerative joint disease.  See, e.g., records dated in January 2009, February 2009, December 2009.  However, private records from Dr. S dated in February 2009 and March 2009 indicate that x-rays of the right knee showed no degenerative changes, and a diagnosis of tendinitis.

During a November 2009 VA examination, the examiner stated that the claims file was not available, although the electronic VA records were reviewed.  The Veteran reported gout in the right knee, with flare-ups of gout every other week and associated fatigability, heat, redness, swelling, and stiffness.  He denied any acute gout attack at that time, as well as any instability, subluxation, or dislocation.  The examiner noted tenderness to palpation at the lateral joint line of the right knee, but all ligaments were intact, there were no gross deformities of the right knee, and the Lachman's and McMurray's tests were negative.  X-rays of the right knee were normal, and the diagnosis was right knee strain.  The examiner stated that there was no acute flare-up in the right knee on the day of the examination, so he could not find any evidence of gout in the right knee.  He further stated that there were no constitutional signs of inflammatory arthritis, and nothing to suggest the presence of inflammatory arthritis in the x-rays.  The examiner opined that there was no clinical evidence that gout in the right great toe was affecting the right knee. 

The VA examination is inadequate for several reasons.  First, the Veteran contends that he has gout in the knees with frequent flare-ups, and the examination was conducted during a time of remission, i.e., when there was no episode of gout.  When there is a history of remission and recurrence of a condition, VA's duty to assist encompasses the obligation to evaluate a condition during an active, rather than inactive, phase.  See Ardison v. Brown, 6 Vet. App. 405, 407-08 (1994) (concluding that examination during a remission phase did not accurately reflect the elements of a disability that caused the veteran to miss three to four months of work at a time); but cf. Voerth v. West, 13 Vet. App. 117, 122-23 (1999) (holding that a condition that became inflamed approximately twice a year for a few days did not require examination during a flare-up).  Furthermore, the examiner only addressed the right knee, even though the Veteran seeks service connection for both knees.  Additionally, the last medical evidence of record is dated in February 2010.

For the foregoing reasons, the case must be remanded to obtain any available, outstanding treatment records concerning the Veteran's knees, and to provide a new VA examination during an episode of flare-up of his gout.  The examiner should identify any currently diagnosed bilateral knee condition, to include gout or arthritis, based on all evidence of record and appropriate testing.  The examiner should also offer an opinion as to the etiology of any diagnosed knee condition, to include whether it was incurred or aggravated during service, or whether it was proximately caused or worsened beyond its normal progression by the service-connected gout of the great right toe.  The examiner should consider the Veteran's lay statements, as well as service records, post-service VA and non-VA records.  In particular, the examiner should indicate whether any current knee disability was present prior to the November 2001, motor vehicle accident related to the Veteran's workers' compensation claim, to the extent possible.  The Veteran should also be notified of the criteria for service connection on a secondary basis, i.e., as caused or aggravated by the service-connected gout, right great toe.

With respect to a TDIU, the AOJ should conduct all appropriate development, to include providing the Veteran with VCAA-compliant notice, obtaining any pertinent outstanding treatment records, and obtaining a VA opinion as to the effect of the service-connected disabilities on his employability.
 
Accordingly, the case is REMANDED for the following action:

1.  Notify the Veteran of the evidence and information necessary to establish service connection for a bilateral knee disorder as secondary to service-connected disability, as well as a TDIU.  

2.  Request the Veteran to identify any outstanding treatment records pertaining to his gout, right great toe (for his TDIU claim) and concerning his bilateral knees, specifically to include any records from February 2010 forward, and to complete the necessary release (VA Form 21-4142) for any non-VA providers.  After obtaining the necessary authorizations, request copies of any identified, outstanding records, to include VA treatment records dated from February 2010 forward.  If any records cannot be obtained after reasonable efforts, the Veteran should be notified and allowed an appropriate time to provide such records.

3.  Thereafter, schedule the Veteran for a VA examination to determine the nature and etiology of any current left or right knee disability.  The examiner should be conducted during an episode of gout flare-up, if possible.  The entire claims file and a copy of this remand should be made available to the examiner for review, and such review should be noted in the examination report.  All necessary tests and studies should be conducted.  The examiner is requested to respond to the following:

(a)  Identify any current disability of the left or right knees, including but not limited to any gout or arthritis.  All available lay and medical evidence should be considered.

(b)  State whether is it at least as likely as not (probability of 50 percent or more) that any currently diagnosed disability of the left or right knees was incurred or aggravated as a result of the Veteran's active duty service from November 1969 to February 1992, to include walking on steel decks in the Navy.  Please consider all available lay and medical evidence, to include service records, VA and private records, the prior VA examination, and records concerning the Veteran's workers' compensation claim.  In particular, please indicate whether any currently diagnosed right knee disability was at least as likely as not present prior to the 2001 work accident.

(c)  If any left or right knee disability is not directly related to service, please respond to the following as to secondary service connection:

(1)  Is it at least as likely as not (probability of 50 percent or more) that any current right or left knee disability was proximately caused by the service-connected gout, right great toe?  

(2)  If not, is it at least as likely as not (probability of 50 percent or more) that any current right or left knee disability was proximately worsened beyond its natural progression (aggravated) by the service-connected gout, right great toe?  

(3)  Please state whether any diagnosed gout in the left or right knee at least as likely as not (probability of 50 percent or more) constitutes a progression of the service-connected gout, right great toe.

(4)  In answering the above questions, please consider all lay and medical evidence of record, to include the prior VA examination reports and other medical evidence, as well as lay evidence as to the timing of symptoms.

For all of the above, a complete rationale (reasoning or explanation) should be provided for any opinion offered.  If any requested opinion cannot be offered without resorting to speculation, the examiner should indicate such in the examination report and explain why a non-speculative opinion cannot be offered.  

4.  After all pertinent, available treatment records have been associated with the claims file, schedule the Veteran for an appropriate VA examination to assess the effect of service-connected disability (specifically to include gout, right great toe, and any knee disorder that may be granted upon remand) on his employability.  The claims file and a copy of this remand should be made available to the examiner for review, and such review should be noted in the report.  All necessary tests and studies should be conducted.  

The examiner should offer an opinion as to whether it is at least as likely as not (probability of 50 percent or more) that the Veteran is unable to secure or follow substantially gainful employment solely as a result of service-connected disability.  Consideration should be given to the Veteran's level of education, special training, and previous work experience, but not age or any impairment caused by nonservice-connected disability.  A complete rationale (reasoning or explanation) should be provided for any opinion offered.  If an opinion cannot be offered without resorting to speculation, the examiner should indicate such in the examination report and explain why a non-speculative opinion cannot be offered.  

5.  After completing any further development as may be indicated by any response received upon remand, readjudicate the issues of service connection for a bilateral knee disorder and a TDIU.  All lay and medical evidence of record, and all raised theories of service connection should be considered.  If the claims remain denied, issue a supplemental statement of the case to the Veteran and his representative, which addresses all relevant law and all evidence associated with the claims file since the last statement of the case.  Allow an appropriate period of time for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purpose of the examination(s) requested in this REMAND is to obtain information and/or evidence which may be dispositive of the appeal.  Therefore, the Veteran is hereby placed on notice that, pursuant to 38 C.F.R. § 3.655 (2011), failure to cooperate by attending the requested VA examination(s) may result in an adverse determination.  See Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).  


(CONTINUED ON NEXT PAGE)


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


